Exhibit 10.1

J.P. MORGAN SECURITIES LLC

PURCHASE AGREEMENT

CALLON PETROLEUM COMPANY

6.125% Senior Notes due 2024

Purchase Agreement

September 15, 2016

J.P. Morgan Securities LLC

As Representative of the

several Initial Purchasers

listed in Schedule I hereto

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Ladies and Gentlemen:

Callon Petroleum Company, a Delaware corporation (the “Company”), proposes to
issue and sell to the several initial purchasers listed in Schedule 1 hereto
(the “Initial Purchasers”), for whom you are acting as representative (the
“Representative”), $400,000,000 principal amount of its 6.125% Senior Notes due
2024 (the “Securities”). The Securities will be issued pursuant to an Indenture
to be dated as of October 3, 2016 (the “Indenture”), among the Company, the
guarantors listed in Schedule 2 hereto (the “Guarantors”) and U.S. Bank National
Association, as trustee (the “Trustee”), and will be guaranteed on an unsecured
senior basis by the Guarantors (the “Guarantees”).

If one entity is listed on Schedule 2 hereto, all references to Guarantors shall
refer only to Callon Petroleum Operating Company, and all references to
Guarantees shall refer to a Guarantee by Callon Petroleum Operating Company.

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Company and the Guarantors have prepared a
preliminary offering memorandum dated September 12, 2016 (the “Preliminary
Offering Memorandum”) and will prepare an offering memorandum dated the date
hereof (the “Offering Memorandum”) setting forth information concerning the
Company, the Guarantors and the Securities. Copies of the Preliminary Offering
Memorandum have been, and copies of the Offering Memorandum will be, delivered
by the Company to the



--------------------------------------------------------------------------------

Initial Purchasers pursuant to the terms of this purchase agreement (the
“Agreement”). The Company hereby confirms that it has authorized the use of the
Preliminary Offering Memorandum, the other Time of Sale Information (as defined
below) and the Offering Memorandum in connection with the offering and resale of
the Securities by the Initial Purchasers in the manner contemplated by this
Agreement. Capitalized terms used but not defined herein shall have the meanings
given to such terms in the Preliminary Offering Memorandum. References herein to
the Preliminary Offering Memorandum, the Time of Sale Information and the
Offering Memorandum shall be deemed to refer to and include any document
incorporated by reference therein and any reference to “amend,” “amendment” or
“supplement” with respect to the Preliminary Offering Memorandum or the Offering
Memorandum shall be deemed to refer to and include any documents filed after
such date and incorporated by reference therein.

At or prior to the Time of Sale (as defined below), the Company had prepared the
following information (collectively, the “Time of Sale Information”): the
Preliminary Offering Memorandum, as supplemented and amended by the written
communications listed on Annex A hereto.

“Time of Sale” means 11:15 A.M., New York City time, on September 15, 2016.

On September 9, 2016, the Company entered into an amendment (the “Amendment”) to
its Fifth Amended and Restated Credit Agreement, dated as of March 11, 2014
among the Company, the lenders party thereto and JPMorgan Chase Bank, National
Association, as Administration Agent, as amended from time to time (the “Credit
Agreement”) to permit the offering of the Securities. The Company intends to use
the proceeds of the offering of the Securities to pay off the Company’s
outstanding secured second lien term loan in an aggregate amount of $300,000,000
and all accrued and unpaid interest, fees and other amounts, and cause all
guarantees and liens granted by the Company, the Guarantor and any subsidiaries
securing such obligations thereunder to be released (the “Debt Repayment”).

Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date (as defined below)    and substantially
in the form attached hereto as Exhibit A (the “Registration Rights Agreement”),
pursuant to which the Company and the Guarantors will agree to file one or more
registration statements with the Securities and Exchange Commission (the
“Commission”) providing for the registration under the Securities Act of the
Securities or the Exchange Securities referred to (and as defined) in the
Registration Rights Agreement and the related Guarantee.

The Company and the Guarantors hereby confirm their agreement with the several
Initial Purchasers concerning the purchase and sale of the Securities, as
follows:

1.    Purchase and Resale of the Securities.

(a)    The Company agrees to issue and sell the Securities to the several
Initial Purchasers as provided in this Agreement, and each Initial Purchaser, on
the basis of the



--------------------------------------------------------------------------------

representations, warranties and agreements set forth herein and subject to the
conditions set forth herein, agrees, severally and not jointly, to purchase from
the Company the respective principal amount of Securities set forth opposite
such Initial Purchaser’s name in Schedule 1 hereto at a price equal to 97.8175%
of the principal amount thereof plus accrued interest, if any, from October 3,
2016 to the Closing Date. The Company will not be obligated to deliver any of
the Securities except upon payment for all the Securities to be purchased as
provided herein.

(b)     The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale
Information. Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:

(i)    it is a qualified institutional buyer within the meaning of Rule 144A
under the Securities Act (a “QIB”) and an accredited investor within the meaning
of Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);

(ii)    it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and

(iii)    it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities as part of their initial
offering except:

(A)    within the United States to persons whom it reasonably believes to be
QIBs in transactions pursuant to Rule 144A under the Securities Act (“Rule
144A”) and in connection with each such sale, it has taken or will take
reasonable steps to ensure that the purchaser of the Securities is aware that
such sale is being made in reliance on Rule 144A; or

(B)    in accordance with the restrictions set forth in Annex C hereto.

(c)    Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(h) and 6(i), counsel for the Company and the
Guarantors and counsel for the Initial Purchasers, respectively, may rely upon
the accuracy of the representations and warranties of the Initial Purchasers,
and compliance by the Initial Purchasers with their agreements, contained in
paragraph (b) above (including Annex C hereto), and each Initial Purchaser
hereby consents to such reliance.

(d)    The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser.



--------------------------------------------------------------------------------

(e)    The Company and the Guarantors acknowledge and agree that each Initial
Purchaser is acting solely in the capacity of an arm’s length contractual
counterparty to the Company and the Guarantors with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as a financial advisor or a fiduciary to, or an
agent of, the Company, the Guarantors or any other person. Additionally, neither
the Representative nor any other Initial Purchaser is advising the Company, the
Guarantors or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction. The Company and the Guarantors shall
consult with their own advisors concerning such matters and shall be responsible
for making their own independent investigation and appraisal of the transactions
contemplated hereby, and neither the Representative nor any other Initial
Purchaser shall have any responsibility or liability to the Company or the
Guarantors with respect thereto. Any review by the Representative or any Initial
Purchaser of the Company, the Guarantors, and the transactions contemplated
hereby or other matters relating to such transactions will be performed solely
for the benefit of the Representative or such Initial Purchaser, as the case may
be, and shall not be on behalf of the Company, the Guarantors or any other
person.

2.    Payment and Delivery. 

(a)    Payment for and delivery of the Securities will be made at the offices of
Davis Polk & Wardwell LLP at 10:00 A.M., New York City time, on October 3, 2016,
or at such other time or place on the same or such other date, not later than
the fifth business day thereafter, as the Representative and the Company may
agree upon in writing. The time and date of such payment and delivery is
referred to herein as the “Closing Date.”

(b)    Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Company to the Representative
against delivery to the nominee of The Depository Trust Company (“DTC”), for the
account of the Initial Purchasers, of one or more global notes representing the
Securities (collectively, the “Global Note”), with any transfer taxes payable in
connection with the sale of the Securities duly paid by the Company. The Global
Note will be made available for inspection by the Representative not later than
1:00 P.M., New York City time, on the business day prior to the Closing Date.

3.    Representations and Warranties of the Company and the Guarantors. The
Company and the Guarantors jointly and severally represent and warrant to each
Initial Purchaser that:

(a)    Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, in the form first used by the Initial
Purchasers to confirm sales of the Securities and as of the Closing Date, will
not, contain any untrue statement



--------------------------------------------------------------------------------

of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company and the Guarantors make no
representation or warranty with respect to any statements or omissions made in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use in the Preliminary Offering Memorandum, the
Time of Sale Information or the Offering Memorandum.

(b)    Additional Written Communications. The Company and the Guarantors
(including their agents and representatives, other than the Initial Purchasers
in their capacity as such) have not prepared, made, used, authorized, approved
or referred to and will not prepare, make, use, authorize, approve or refer to
any written communication that constitutes an offer to sell or solicitation of
an offer to buy the Securities (each such communication by the Company and the
Guarantors or their agents and representatives (other than a communication
referred to in clauses (i) and (ii) below) an “Issuer Written Communication”)
other than (i) the Preliminary Offering Memorandum, (ii) the Offering
Memorandum, (iii) the documents listed on Annex A hereto, including a term sheet
substantially in the form of Annex B hereto, which constitute part of the Time
of Sale Information, and (iv) any electronic road show or other written
communications, in each case used in accordance with Section 4(c). Each such
Issuer Written Communication, when taken together with the Time of Sale
Information at the Time of Sale, did not, and at the Closing Date will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company and the Guarantors make no representation or warranty with respect to
any statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use in any Issuer Written Communication.    

(c)    Incorporated Documents. The documents incorporated by reference in each
of the Time of Sale Information and the Offering Memorandum, when filed with the
Commission conformed in all material respects to the requirements of the
Exchange Act, and none of such documents contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and any further
documents so filed and incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum, when such documents are filed with the
Commission, will conform in all material respects to the requirements of the
Exchange Act and will not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

(d)    Financial Statements. The financial statements (including the related
notes thereto) of the Company and its consolidated subsidiaries included or
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum comply



--------------------------------------------------------------------------------

in all material respects with the applicable requirements of the Securities Act
and the Exchange Act, as applicable, and present fairly in all material respects
the financial position of the Company and its consolidated subsidiaries as of
the dates indicated and the results of their operations and the changes in their
cash flows for the periods specified; such financial statements have been
prepared in conformity with generally accepted accounting principles in the
United States applied on a consistent basis throughout the periods covered
thereby, and any supporting schedules included or incorporated by reference in
each of the Time of Sale Information and the Offering Memorandum present fairly
in all material respects the information required to be stated therein; and the
other financial information included or incorporated by reference in each of the
Time of Sale Information and the Offering Memorandum has been derived from the
accounting records of the Company and its consolidated subsidiaries and presents
fairly in all material respects the information shown thereby; and the pro forma
financial and other information and the related notes thereto included or
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum have been prepared in accordance with the applicable
requirements of the Securities Act and the Exchange Act, as applicable, and the
pro forma adjustments to such pro forma financial and other information have
been properly applied to the historical amounts in the compilation of such pro
forma financial information, and the assumptions underlying such pro forma
financial information are reasonable and are set forth in each of the Time of
Sale Information and the Offering Memorandum. The interactive data in eXtensible
Business Reporting Language included or incorporated by reference in each of the
Preliminary Offering Memorandum, the Time of Sale Information and the Offering
Memorandum fairly presents the information called for in all material respects
and is prepared in accordance with the Commission’s rules and guidelines
applicable thereto.

(e)    Financial Statements of the Big Star Assets. The financial statements
(including the related notes thereto) related to the assets acquired by the
Company (the “Big Star Assets”) pursuant to the purchase and sale agreement
between the Company and BSM Energy LP, Crux Energy LP and Zaniah Energy, LP
dated April 19, 2016 included or incorporated by reference in each of the Time
of Sale Information and the Offering Memorandum comply in all material respects
with the applicable requirements of the Securities Act and the Exchange Act, as
applicable, and present in all material respects the financial position related
to the Big Star Assets as of the dates indicated and the results of their
operations and the changes in their cash flows for the periods specified; such
financial statements have been prepared in conformity with generally accepted
accounting principles in the United States applied on a consistent basis
throughout the periods covered thereby, except as disclosed therein, and any
supporting schedules included or incorporated by reference in each of the Time
of Sale Information and the Offering Memorandum present fairly in all material
respects the information required to be stated therein; and the other financial
information included or incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum has been derived from the accounting
records related to the Big Star Assets and presents fairly in all material
respects the information shown thereby.

(f)    No Material Adverse Change. Except as described in the Time of Sale
Information or the Offering Memorandum, since the date of the most recent
financial



--------------------------------------------------------------------------------

statements of the Company included or incorporated by reference in each of the
Time of Sale Information and the Offering Memorandum, (i) there has not been any
change in the capital stock (other than the issuance of shares of common stock
upon exercise of stock options described as outstanding in, and the grant of
options and awards under existing equity incentive plans described in, the Time
of Sale Information and the Offering Memorandum) or material change in
short-term debt or long-term debt of the Company or any of its subsidiaries, or
any dividend or distribution of any kind declared, set aside for payment, paid
or made by the Company on any class of capital stock, or any material adverse
change, or any development involving a prospective material adverse change, in
or affecting the business, properties, management, financial position,
stockholders’ equity, or results of operations of the Company and its
subsidiaries taken as a whole; (ii) neither the Company nor any of its
subsidiaries has entered into any transaction or agreement (whether or not in
the ordinary course of business) that is material to the Company and its
subsidiaries taken as a whole or incurred any liability or obligation, direct or
contingent, that is material to the Company and its subsidiaries taken as a
whole; and (iii) neither the Company nor any of its subsidiaries has sustained
any loss or interference with its business that is material to the Company and
its subsidiaries taken as a whole and that is either from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority, except in each case as otherwise
disclosed in each of the Time of Sale Information and the Offering Memorandum.

(g)    Organization and Good Standing. The Company, the Guarantors and each of
their respective subsidiaries have been duly organized and are validly existing
and in good standing under the laws of their respective jurisdictions of
organization, are duly qualified to do business and are in good standing in each
jurisdiction in which their respective ownership or lease of property or the
conduct of their respective businesses requires such qualification, and have all
power and authority necessary to own or hold their respective properties and to
conduct the businesses in which they are engaged, except where the failure to be
so qualified or in good standing or have such power or authority would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the business, properties, management, financial position,
stockholders’ equity, results of operations or prospects of the Company and its
subsidiaries taken as a whole or on the performance by the Company of its
obligations under this Agreement, the Securities and the Guarantees (a “Material
Adverse Effect”). The subsidiaries listed in Schedule 2 to this Agreement are
the only significant subsidiaries of the Company.

(h)    Capitalization. The Company has an authorized capitalization as set forth
in each of the Time of Sale Information and the Offering Memorandum under the
heading “Capitalization”; all the outstanding shares of capital stock of the
Company have been duly and validly authorized and issued and are fully paid and
non-assessable. All the outstanding shares of capital stock or other equity
interests of each subsidiary owned, directly or indirectly, by the Company have
been duly and validly authorized and issued, are fully paid and non-assessable
and are owned directly or indirectly by the Company, free and clear of any lien,
charge, encumbrance, security interest, restriction on voting or



--------------------------------------------------------------------------------

transfer or any other claim of any third party (collectively, “Liens”), except
for (i) Liens pursuant to the Company’s outstanding secured second lien term
loan in an aggregate amount of $300,000,000 (the “Second Lien Indebtedness”),
which will be fully repaid and terminated upon consummation of the Debt
Repayment, and (ii) Liens pursuant to the Company’s Credit Agreement in an
aggregate amount of $385,000,000 as described in each of the Time of Sale
Information and the Offering Memorandum.

(i)    Due Authorization. The Company and each of the Guarantors have full
right, power and authority to execute and deliver this Agreement, the
Securities, the Indenture (including each Guarantee set forth therein), the
Exchange Securities, (including the related Guarantee), the Registration Rights
Agreement, and the Amendment (collectively, the “Transaction Documents”) and to
perform their respective obligations hereunder and thereunder; and all action
required to be taken for the due and proper authorization, execution and
delivery of each of the Transaction Documents and the consummation of the
transactions contemplated thereby has been duly and validly taken.

(j)    The Exchange Securities. On the Closing Date, the Exchange Securities
(including the related Guarantee) will have been duly authorized by the Company
and each of the Guarantors and, when duly executed, authenticated, issued and
delivered as contemplated by the Registration Rights Agreement, will be duly and
validly issued and outstanding and will constitute valid and legally binding
obligations of the Company, as issuer, and each of the Guarantors, as guarantor,
enforceable against the Company and each of the Guarantors in accordance with
their terms, subject to the Enforceability Exceptions, and will be entitled to
the benefits of the Indenture.

(k)    The Indenture. The Indenture has been duly authorized by the Company and
each of the Guarantors and on the Closing Date will be duly executed and
delivered by the Company and each of the Guarantors and, when duly executed and
delivered in accordance with its terms by each of the parties thereto, will
constitute a valid and legally binding agreement of the Company and each of the
Guarantors enforceable against the Company and each of the Guarantors in
accordance with its terms, except as enforceability may be limited by applicable
(A) bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability and (B) by public policy,
applicable law relating to fiduciary duties and indemnification and implied
covenant of good faith and fair dealing (collectively, the “Enforceability
Exceptions”). On the Closing Date, the Indenture will conform in all material
respects to the requirements of the Trust Indenture Act of 1939, as amended (the
“Trust Indenture Act”) (except that the Indenture will not be qualified
thereunder), and the rules and regulations of the Commission applicable to an
indenture that is qualified thereunder.

(l)    The Securities and the Guarantees. The Securities have been duly
authorized by the Company and, when duly executed, authenticated, issued and
delivered as provided in the Indenture and paid for as provided herein, assuming
due authorization of the Securities by the Trustee, will be duly and validly
issued and outstanding and will constitute valid and legally binding obligations
of the Company enforceable against the



--------------------------------------------------------------------------------

Company in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture; and the
Guarantees have been duly authorized by each of the Guarantors and, when the
Securities have been duly executed, authenticated, issued and delivered as
provided in the Indenture and paid for as provided herein, will be valid and
legally binding obligations of each of the Guarantors, enforceable against each
of the Guarantors in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.

(m)    Purchase and Registration Rights Agreements. This Agreement has been duly
authorized, executed and delivered by the Company and each of the Guarantors;
and the Registration Rights Agreement has been duly authorized by the Company
and each of the Guarantors and on the Closing Date will be duly executed and
delivered by the Company and each of the Guarantors and, when duly executed and
delivered in accordance with its terms by each of the parties thereto, will
constitute a valid and legally binding agreement of the Company and each of the
Guarantors enforceable against the Company and each of the Guarantors in
accordance with its terms, subject to the Enforceability Exceptions, and except
that rights to indemnity and contribution thereunder may be limited by
applicable law and public policy.

(n)    Amendment. The Amendment has been duly authorized, executed and delivered
by the Company and the Guarantor and constitutes a valid and legally binding
agreement of the Company and the Guarantor enforceable against the Company in
accordance with its terms, subject to the Enforceability Exceptions.

(o)    Description of this Agreement. This Agreement conforms in all material
respects to the description thereof contained in each of the Time of Sale
Information and the Offering Memorandum.

(p)    Descriptions of the Registration Rights Agreement and the Amendment. The
Registration Rights Agreement and Amendment each conform in all material
respects to the descriptions thereof contained in each of the Time of Sale
Information and the Offering Memorandum.

(q)    No Violation or Default. None of the Company, the Guarantors or any of
their subsidiaries is (i) in violation of its charter or by-laws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company, the Guarantors or any of their respective
subsidiaries is a party or by which the Company, the Guarantors or any of their
respective subsidiaries is bound or to which any of the property or assets of
the Company, the Guarantors or any of their respective subsidiaries is subject;
or (iii) in violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority,
except, in the case of clauses (ii) and (iii) above, for any such default or
violation that would not, individually or in the aggregate, have a Material
Adverse Effect.



--------------------------------------------------------------------------------

(r)    No Conflicts. The execution, delivery and performance by the Company and
each of the Guarantors of each of the Transaction Documents to which each is a
party, the issuance and sale of the Securities and the issuance of the
Guarantees, the issuance of the Exchange Notes and the related Guarantee, and
compliance by the Company and each of the Guarantors with the terms thereof and
the consummation of the transactions contemplated by the Transaction Documents
will not (i) conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance upon any property or assets of
the Company or any of its subsidiaries pursuant to, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which the Company or any of
its subsidiaries is bound or to which any of the property or assets of the
Company or any of its subsidiaries is subject, (ii) result in any violation of
the provisions of the charter or by-laws or similar organizational documents of
the Company or any of its subsidiaries or (iii) result in the violation of any
law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except, in the case of
clauses (i) and (iii) above, for any such conflict, breach, violation, default,
lien, charge or encumbrance that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(s)    No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company and each of the Guarantors of each of the Transaction Documents
to which each is a party, the issuance and sale of the Securities and the
issuance of the Guarantees, the issuance of the Exchange Notes and the related
Guarantee, and compliance by the Company and each of the Guarantors with the
terms thereof and the consummation of the transactions contemplated by the
Transaction Documents, except for such consents, approvals, authorizations,
orders and registrations or qualifications as may be required (i) under
applicable state securities laws in connection with the purchase and resale of
the Securities by the Initial Purchasers, (ii) with respect to the Exchange
Securities (including the related Guarantee) under the Securities Act, the Trust
Indenture Act and applicable state securities laws as contemplated by the
Registration Rights Agreement, and (iii) for such consents, approvals,
authorizations, orders, registrations or qualifications which if not obtained or
made would not, individually or in the aggregate, have a Material Adverse
Effect.

(t)    Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending to which the
Company, the Guarantors or any of their respective subsidiaries is a party or to
which any property of the Company, the Guarantors or any of their respective
subsidiaries is the subject that, individually or in the aggregate, if
determined adversely to the Company, the Guarantors or any of their respective
subsidiaries, could reasonably be expected to have a Material Adverse Effect; to
the knowledge of the Company, no such investigations, actions, suits or
proceedings are threatened or contemplated by any governmental or regulatory
authority or threatened by others.



--------------------------------------------------------------------------------

(u)    Independent Accountants. Ernst & Young LLP, who has certified certain
financial statements of the Company and its subsidiaries, is an independent
registered public accounting firm with respect to the Company and its
subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act.

(v)    Independent Accountants. Grant Thornton LLP is an independent registered
public accounting firm with respect to the Company and its subsidiaries within
the applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board (United States) and as required by the
Securities Act.

(w)    Independent Accountants. Weaver and Tidwell, L.L.P., who has certified
certain financial statements related to the Big Star, is an independent
registered public accounting firm with respect to the Company and its
subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act.

(x)    Title to Real and Personal Property. Except as otherwise set forth in the
each of the Time of Sale Information and the Offering Memorandum or such as in
the aggregate does not now cause or will in the future cause a Material Adverse
Effect, the Company, the Guarantors and each of their respective subsidiaries
own their respective properties as follows: (i) with respect to wells (including
leasehold interests and appurtenant personal property) and non-producing oil and
natural gas properties (including undeveloped locations on leases held by
production and those leases not held by production), such title is good and free
and clear of all liens, security interests, pledges, charges, encumbrances,
mortgages and restrictions, (ii) with respect to non-producing properties in
exploration prospects, such title was investigated in accordance with customary
industry procedures prior to the acquisition thereof by the Company, the
Guarantors or their respective subsidiaries, (iii) with respect to real property
other than oil and gas interests, such title is good and marketable free and
clear of all liens, security interests, pledges, charges, encumbrances,
mortgages and restrictions, and (iv) with respect to personal property other
than that appurtenant to oil and gas interests, such title is free and clear of
all liens, security interests, pledges, charges, encumbrances, mortgages and
restrictions. No real property owned, leased, licensed, or used by the Company,
the Guarantors or their respective subsidiaries lies in an area which is, or to
the knowledge of the Company will be, subject to restrictions which would
prohibit, and no statements of facts relating to the actions or inaction of
another person or entity or his or its ownership, leasing, licensing, or use of
any real or personal property exists or will exist which would prevent, the
continued effective ownership, leasing, licensing, exploration, development or
production or use of such real property in the business of the Company, the
Guarantors or their respective subsidiaries as presently conducted or as each of
the Time of Sale Information and the Offering Memorandum indicates they
contemplate conducting, except as may be described in the Time of Sale
Information and the Offering Memorandum or such as in the aggregate do not now
cause and will not in the future cause a Material Adverse Effect.



--------------------------------------------------------------------------------

(y)    Title to Intellectual Property. The Company, the Guarantors and each of
their respective subsidiaries own or possess adequate rights to use all material
patents, patent applications, trademarks, service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses and know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) necessary for the conduct of
their respective businesses as currently conducted and as proposed to be
conducted, and the conduct of their respective businesses will not conflict in
any material respect with any such rights of others except as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. The Company, the Guarantors and each of their respective
subsidiaries have not received any notice of any claim of infringement,
misappropriation or conflict with any such rights of others in connection with
its patents, patent rights, licenses, inventions, trademarks, service marks,
trade names, copyrights and know-how, which could reasonably be expected to
result in a Material Adverse Effect.

(z)    No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company, the Guarantors and their respective subsidiaries,
on the one hand, and the directors, officers, stockholders, customers or
suppliers of the Company, the Guarantors or any of their respective
subsidiaries, on the other, that would be required by the Securities Act to be
described in a registration statement on Form S-1 to be filed with the
Commission and that is not so described in each of the Time of Sale Information
and the Offering Memorandum.

(aa)    Investment Company Act. Neither the Company nor any of the Guarantors is
and, after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in each of the Time of Sale
Information and the Offering Memorandum, will not be required to register as an
“investment company” or an entity “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, and the rules and
regulations of the Commission thereunder (collectively, the “Investment Company
Act”).

(bb)    Taxes. The Company, the Guarantors and their respective subsidiaries
have paid all federal, state, local and foreign taxes and filed all tax returns
required to be paid or filed through the date hereof, except to the extent that
the failure to file such tax returns and/or pay such taxes would not,
individually and in the aggregate, have a Material Adverse Effect; and except as
otherwise disclosed in each of the Time of Sale Information and Offering
Memorandum, there is no tax deficiency that has been, or could reasonably be
expected to be, asserted against the Company, the Guarantors or any of their
respective subsidiaries or any of their respective properties or assets.

(cc)    Licenses and Permits. The Company, the Guarantors and their respective
subsidiaries possess all licenses, certificates, permits and other
authorizations issued by, and have made all declarations and filings with, the
appropriate federal, state, local or foreign governmental or regulatory
authorities that are necessary for the ownership or lease of their respective
properties or the conduct of their respective businesses as described in each of
the Time of Sale Information and Offering Memorandum, except where the failure
to possess or make the same would not, individually or in the aggregate,



--------------------------------------------------------------------------------

have a Material Adverse Effect; and except as described in each of the Time of
Sale Information and Offering Memorandum, neither the Company, the Guarantors
nor any of their respective subsidiaries has received notice of any revocation
or modification of any such license, certificate, permit or authorization or has
any reason to believe that any such license, certificate, permit or
authorization will not be renewed in the ordinary course.

(dd)    No Labor Disputes. Except as would not reasonably be expected to result
in a Material Adverse Effect, no labor disturbance by or dispute with employees
of the Company, the Guarantors or any of their respective subsidiaries exists
or, to the knowledge of the Company or the Guarantors, is contemplated or
threatened, and neither the Company nor the Guarantors are aware of any existing
or imminent labor disturbance by, or dispute with, the employees of any of their
or their respective subsidiaries’ principal suppliers, contractors or customers.

(ee)    Compliance with and Liability under Environmental Laws. (i) The Company,
the Guarantors and their respective subsidiaries (A) are in compliance with any
and all applicable federal, state, local and foreign laws, rules, regulations,
requirements, decisions, judgments, decrees, orders and the common law relating
to pollution or the protection of the environment, natural resources or human
health or safety, including those relating to the generation, storage,
treatment, use, handling, transportation, Release or threat of Release of
Hazardous Materials (collectively, “Environmental Laws”), (B) have received and
are in compliance with all permits, licenses, certificates or other
authorizations or approvals required of them under applicable Environmental Laws
to conduct their respective businesses, (C) have not received notice of any
actual or potential liability under or relating to, or actual or potential
violation of, any Environmental Laws, including for the investigation or
remediation of any Release or threat of Release of Hazardous Materials, and have
no knowledge of any event or condition that would reasonably be expected to
result in any such notice, (D) are not conducting or paying for, in whole or in
part, any investigation, remediation or other corrective action pursuant to any
Environmental Law at any location, and (E) are not a party to any order, decree
or agreement that imposes any obligation or liability under any Environmental
Law, and (ii) there are no costs or liabilities associated with Environmental
Laws of or relating to the Company or its subsidiaries, except in the case of
each of (i) and (ii) above, for any such matter, as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect; and
(iii) except as described in each of the Time of Sale Information and Offering
Memorandum, (A) there are no proceedings that are pending, or that are known to
be contemplated, against the Company or any of its subsidiaries under any
Environmental Laws in which a governmental entity is also a party, other than
such proceedings regarding which it is reasonably believed no monetary sanctions
of $100,000 or more will be imposed, (B) the Company and its subsidiaries are
not aware of any facts or issues regarding compliance with Environmental Laws,
or liabilities or other obligations under Environmental Laws, including the
Release or threat of Release of Hazardous Materials, that could reasonably be
expected to have a material effect on the capital expenditures, earnings or
competitive position of the Company and its subsidiaries, and (C) none of the
Company and its subsidiaries anticipates material capital expenditures relating
to any Environmental Laws.



--------------------------------------------------------------------------------

(ff)    Hazardous Materials. There has been no storage, generation,
transportation, use, handling, treatment, Release or threat of Release of
Hazardous Materials by or caused by the Company, the Guarantors or any of their
respective subsidiaries (or, to the knowledge of the Company, the Guarantors or
any of their respective subsidiaries, any other entity (including any
predecessor) for whose acts or omissions the Company, the Guarantors or any of
their respective subsidiaries is or could reasonably be expected to be liable)
at, on, under or from any property or facility now or previously owned, operated
or leased by the Company, the Guarantors or any of their respective
subsidiaries, or at, on, under or from any other property or facility, in
violation of any Environmental Laws or in a manner or amount or to a location
that could reasonably be expected to result in any liability under any
Environmental Law, except for any violation or liability which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. “Hazardous Materials” means any material, chemical, substance,
waste, pollutant, contaminant, compound, mixture, or constituent thereof, in any
form or amount, including petroleum (including crude oil or any fraction
thereof) and petroleum products, natural gas liquids, asbestos and asbestos
containing materials, naturally occurring radioactive materials, brine, and
drilling mud, regulated or which can give rise to liability under any
Environmental Law. “Release” means any spilling, leaking, seepage, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, disposing, depositing, dispersing, or migrating in, into or through the
environment, or in, into, from or through any building or structure.

(gg)    Compliance with ERISA. (i) Each employee benefit plan, within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), for which the Company or any member of its “Controlled
Group” (defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Code) would have any
liability (each, a “Plan”) has been maintained in compliance with its terms and
the requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Code, except for noncompliance that
could not reasonably be expected to result in material liability to the Company,
the Guarantors or their respective subsidiaries; (ii) no prohibited transaction,
within the meaning of Section 406 of ERISA or Section 4975 of the Code, has
occurred with respect to any Plan excluding transactions effected pursuant to a
statutory or administrative exemption that could reasonably be expected to
result in a material liability to the Company, the Guarantors or their
respective subsidiaries; (iii) for each Plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, the minimum funding
standard of Section 412 of the Code or Section 302 of ERISA, as applicable, has
been satisfied (without taking into account any waiver thereof or extension of
any amortization period) and is reasonably expected to be satisfied in the
future (without taking into account any waiver thereof or extension of any
amortization period); (iv) the fair market value of the assets of each Plan
exceeds the present value of all benefits accrued under such Plan (determined
based on those assumptions used to fund such Plan); (v) no “reportable event”
(within the meaning of Section 4043(c) of ERISA) has occurred or is reasonably
expected to occur that either has resulted, or could reasonably be expected to
result, in material liability to the Company, the Guarantors or their respective
subsidiaries; (vi) neither the Company nor any member of the Controlled Group
has incurred, nor reasonably expects to incur, any liability under Title IV of



--------------------------------------------------------------------------------

ERISA (other than contributions to the Plan or premiums to the PBGC, in the
ordinary course and without default) in respect of a Plan (including a
“multiemployer plan”, within the meaning of Section 4001(a)(3) of ERISA); and
(vii) there is no pending audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other governmental agency or any foreign regulatory agency with respect
to any Plan that could reasonably be expected to result in material liability to
the Company, the Guarantors or their respective subsidiaries. None of the
following events has occurred or is reasonably likely to occur: (x) a material
increase in the aggregate amount of contributions required to be made to all
Plans by the Company, the Guarantors or their respective subsidiaries in the
current fiscal year of the Company, the Guarantors or their respective
subsidiaries compared to the amount of such contributions made in the Company
and its subsidiaries’ most recently completed fiscal year; or (y) a material
increase in the Company and its subsidiaries’ “accumulated post-retirement
benefit obligations” (within the meaning of Statement of Financial Accounting
Standards 106) compared to the amount of such obligations in the Company and its
subsidiaries’ most recently completed fiscal year.

(hh)    Disclosure Controls. The Company and its subsidiaries maintain an
effective system of “disclosure controls and procedures” (as defined in Rule
13a-15(e) of the Exchange Act) that complies with the requirements of the
Exchange Act and that has been designed to ensure that information required to
be disclosed by the Company in reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the Commission’s rules and forms, including controls and
procedures designed to ensure that such information is accumulated and
communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure. The Company and its subsidiaries have
carried out evaluations of the effectiveness of their disclosure controls and
procedures as required by Rule 13a-15 of the Exchange Act.

(ii)    Accounting Controls. The Company and its subsidiaries maintain systems
of “internal control over financial reporting” (as defined in Rule 13a-15(f) of
the Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles, including,
but not limited to, internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences and (v) interactive data in eXtensible
Business Reporting Language included or incorporated by reference in each of the
Preliminary Offering Memorandum, the Time of Sale Information and the Offering
Memorandum is prepared in accordance with the



--------------------------------------------------------------------------------

Commission’s rules and guidelines applicable thereto. Based on the Company’s
most recent evaluation of its internal controls over financial reporting
pursuant to Rule 13a-15(c) of the Exchange Act, except as disclosed in each of
the Time of Sale Information and the Offering Memorandum, there are no material
weaknesses in the Company’s internal controls. The Company’s auditors and the
Audit Committee of the Board of Directors of the Company have been advised of:
(i) all significant deficiencies and material weaknesses in the design or
operation of internal controls over financial reporting which have adversely
affected or are reasonably likely to adversely affect the Company’s ability to
record, process, summarize and report financial information; and (ii) any fraud,
whether or not material, that involves management or other employees who have a
significant role in the Company’s internal controls over financial reporting.

(jj)    Insurance. The Company, the Guarantors and their respective subsidiaries
have insurance covering their respective properties, operations, personnel and
businesses, which insurance is in amounts and insures against such losses and
risks as are reasonably adequate to protect the Company, the Guarantors and
their respective subsidiaries and their respective businesses; and neither the
Company, the Guarantors and their respective subsidiaries has (i) received
notice from any insurer or agent of such insurer that capital improvements or
other expenditures are required or necessary to be made in order to continue
such insurance or (ii) any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage at reasonable cost from similar insurers as may be necessary to
continue its business.

(kk)    No Unlawful Payments. Neither the Company, the Guarantors nor any of
their respective subsidiaries nor any director, officer or employee of the
Company, the Guarantors or any of their respective subsidiaries nor, to the
knowledge of the Company, any agent, affiliate or other person associated with
or acting on behalf of the Company, the Guarantors or any of their respective
subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made or taken an act in furtherance of an offer, promise or authorization
of any direct or indirect unlawful payment or benefit to any foreign or domestic
government official or employee, including of any government-owned or controlled
entity or of a public international organization, or any person acting in an
official capacity for or on behalf of any of the foregoing, or any political
party or party official or candidate for political office; (iii) violated or is
in violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable law or regulation implementing the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions, or committed an offence under the Bribery Act 2010 of the United
Kingdom or any other applicable anti-bribery or anti-corruption law; or (iv)
made, offered, agreed, requested or taken an act in furtherance of any unlawful
bribe or other unlawful benefit, including, without limitation, any rebate,
payoff, influence payment, kickback or other unlawful or improper payment or
benefit. The Company, the Guarantors and their respective subsidiaries have
instituted, maintain and enforce, and will continue to maintain and enforce
policies and procedures designed to promote and ensure compliance with all
applicable anti-bribery and anti-corruption laws.



--------------------------------------------------------------------------------

(ll)    Compliance with Anti-Money Laundering Laws. The operations of the
Company, the Guarantors and their respective subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements, including those of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the applicable money laundering statutes of
all jurisdictions where the Company, the Guarantors or any of their respective
subsidiaries conducts business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company, the
Guarantors or any of their respective subsidiaries with respect to the
Anti-Money Laundering Laws is pending or, to the knowledge of the Company or any
of the Guarantors, threatened.

(mm)    No Conflicts with Sanctions Laws. None of the Company, the Guarantors or
any of their respective subsidiaries, directors, officers, or employees, nor, to
the knowledge of the Company or any of the Guarantors, any agent, affiliate or
other person associated with or acting on behalf of the Company, the Guarantors
or any of their respective subsidiaries is currently the subject or the target
of any sanctions administered or enforced by the U.S. government, (including,
without limitation, the Office of Foreign Assets Control of the U.S. Department
of the Treasury (“OFAC”) or the U.S. Department of State and including, without
limitation, the designation as a “specially designated national” or “blocked
person”), the United Nations Security Council (“UNSC”), the European Union, Her
Majesty’s Treasury (“HMT”) or other relevant sanctions authority (collectively,
“Sanctions”), nor are the Company, the Guarantors or any of their respective
subsidiaries located, organized or resident in a country or territory that is
the subject or target of Sanctions, including, without limitation, Cuba, Iran,
North Korea, Sudan, Syria and Crimea (each, a “Sanctioned Country”); and the
Company will not directly or indirectly use the proceeds of the offering of the
Securities hereunder, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity (i)
to fund or facilitate any activities of or business with any person that, at the
time of such funding or facilitation, is the subject or target of Sanctions,
(ii) to fund or facilitate any activities of or business in any Sanctioned
Country or (iii) in any other manner that will result in a violation by any
person (including any person participating in the transaction, whether as
Initial Purchaser, advisor, investor or otherwise) of Sanctions. For the past
five years, the Company and its subsidiaries have not knowingly engaged in and
are not now knowingly engaged in any dealings or transactions with any person
that at the time of the dealing or transaction is or was the subject or the
target of Sanctions or with any Sanctioned Country.

(nn)    Solvency. On and immediately after the Closing Date, the Company and
each Guarantor (after giving effect to the issuance and sale of the Securities,
the issuance of the Guarantees and the other transactions related thereto as
described in each of the Time of Sale Information and the Offering Memorandum)
will be Solvent. As used in this paragraph, the term “Solvent” means, with
respect to a particular date and entity, that on such date (i) the fair value
(and present fair saleable value) of the assets of such entity is not less than
the total amount required to pay the probable liability of such entity on its



--------------------------------------------------------------------------------

total existing debts and liabilities (including contingent liabilities) as they
become absolute and matured; (ii) such entity is able to realize upon its assets
and pay its debts and other liabilities, contingent obligations and commitments
as they mature and become due in the normal course of business; (iii) assuming
consummation of the issuance and sale of the Securities and the issuance of the
Guarantees as contemplated by this Agreement, the Time of Sale Information and
the Offering Memorandum, such entity does not have, intend to incur or believe
that it will incur debts or liabilities beyond its ability to pay as such debts
and liabilities mature; (iv) such entity is not engaged in any business or
transaction, and does not propose to engage in any business or transaction, for
which its property would constitute unreasonably small capital; and (v) such
entity is not a defendant in any civil action that would result in a judgment
that such entity is or would become unable to satisfy.

(oo)    Senior Indebtedness. The Securities constitute “senior indebtedness” as
such term is defined in any indenture or agreement governing any outstanding
subordinated indebtedness of the Company.

(pp)    No Restrictions on Subsidiaries. No subsidiary of the Company is
currently prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or is subject, from paying any dividends to
the Company, from making any other distribution on such subsidiary’s capital
stock, from repaying to the Company any loans or advances to such subsidiary
from the Company or from transferring any of such subsidiary’s properties or
assets to the Company or any other subsidiary of the Company, except for any
such restrictions (a) contained in the Credit Agreement, (b) as contained in the
Second Lien Indebtedness, which will be repaid in full and terminated within 30
days of the Closing Date as described in each of the Time of Sale Information
and the Offering Memorandum, or (c) that will be permitted by the Indenture.

(qq)    No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against the Company or any
of its subsidiaries or any Initial Purchaser for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Securities.

(rr)    Rule 144A Eligibility. On the Closing Date, the Securities will not be
of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in an automated
inter-dealer quotation system; and each of the Preliminary Offering Memorandum
and the Offering Memorandum, as of its respective date, contains or will contain
all the information that, if requested by a prospective purchaser of the
Securities, would be required to be provided to such prospective purchaser
pursuant to Rule 144A(d)(4) under the Securities Act.

(ss)    No Integration. None of the Company, the Guarantors nor any of their
respective affiliates (as defined in Rule 501(b) of Regulation D) has, directly
or through any agent, sold, offered for sale, solicited offers to buy or
otherwise negotiated in respect of, any security (as defined in the Securities
Act), that is or will be integrated with the sale of the Securities in a manner
that would require registration of the Securities under the Securities Act.



--------------------------------------------------------------------------------

(tt)    Margin Rules. The application of the proceeds received by the Company
from the issuance, sale and delivery of the Securities as described in each of
the Time of Sale Information and the Offering Memorandum will not violate
Regulation T, U or X of the Board of Governors of the Federal Reserve System or
any other regulation of such Board of Governors.

(uu)    No General Solicitation or Directed Selling Efforts. None of the Company
or any of its affiliates or any other person acting on its or their behalf
(other than the Initial Purchasers, as to which no representation is made) has
(i) solicited offers for, or offered or sold, the Securities by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D or in any manner involving a public offering within the
meaning of Section 4(a)(2) of the Securities Act or (ii) engaged in any directed
selling efforts within the meaning of Regulation S under the Securities Act
(“Regulation S”), and all such persons have complied with the offering
restrictions requirement of Regulation S.

(vv)    Securities Law Exemptions. Assuming the accuracy of the representations
and warranties of the Initial Purchasers contained in Section 1(b) (including
Annex C hereto) and their compliance with their agreements set forth therein, it
is not necessary, in connection with the issuance and sale of the Securities to
the Initial Purchasers and the offer, resale and delivery of the Securities by
the Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Offering Memorandum, to register the Securities under
the Securities Act or to qualify the Indenture under the Trust Indenture Act.

(ww)    No Stabilization. Neither the Company nor any of the Guarantors has
taken, directly or indirectly, any action designed to or that could reasonably
be expected to cause or result in any stabilization or manipulation of the price
of the Securities.

(xx)    Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) included or incorporated by reference in any of the Time of Sale
Information or the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.

(yy)    Statistical and Market Data. Nothing has come to the attention of the
Company or any Guarantor that has caused the Company or such Guarantor to
believe that the statistical and market-related data included or incorporated by
reference in the each of the Time of Sale Information and the Offering
Memorandum is not based on or derived from sources that are reliable and
accurate in all material respects.

(zz)    Independent Petroleum Engineers. DeGolyer and MacNaughton and Huddleston
& Co., Inc., who have each prepared certain reserve information of the Company,
the Guarantors and their respective subsidiaries have each represented to the



--------------------------------------------------------------------------------

Company and the Guarantors that they are, and to the knowledge of the Company
and the Guarantors are, independent petroleum engineers in accordance with
guidelines established by the Commission, respectively.

(aaa)    Reserve Report Data. The oil and gas reserve estimates of the Company
and the Guarantors included or incorporated by reference in each of the Time of
Sale Information and the Offering Memorandum are derived from reports that have
been prepared by either (i) DeGoyler and MacNaughton or (ii) Huddleston & Co.,
Inc. as set forth and to the extent indicated therein, and have been prepared in
accordance with Commission guidelines in all material respects, and the Company
and the Guarantors have no reason to believe that such estimates do not fairly
reflect, in all material respects, the oil and gas reserves of the Company and
such Guarantors as of the dates indicated therein. The Company and the
Guarantors have no reason to believe that the estimates of reserves included or
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum with respect to the Big Star Assets do not fairly reflect,
in all material respects, the oil and gas reserves of the Big Star Assets as of
the dates indicated therein. Other than production of the reserves in the
ordinary course of business, intervening product price fluctuations,
fluctuations in demand for such products, adverse weather conditions,
unavailability or increased costs of rigs, services, supplies or personnel, the
timing of third party operations and other facts, in each case in the ordinary
course of business, and as described in each of the Time of Sale Information and
the Offering Memorandum, the Company and the Guarantors are not aware of any
facts or circumstances that would cause a Material Adverse Effect in the
reserves or the present value of future net cash flows therefrom as described in
each of the Time of Sale Information and the Offering Memorandum.

(bbb)    Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or, to the knowledge of the Company, any of the Company’s directors or
officers, in their capacities as such, to comply with any applicable provision
of the Sarbanes-Oxley Act of 2002, as amended and any applicable rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”),
including Section 402 related to loans and Sections 302 and 906 related to
certifications.

(ccc)    Acquisition Agreement. The Purchase and Sale Agreement (the
“Acquisition Agreement’) among Plymouth Petroleum, LLC, as Sellers and Callon
Petroleum Operating Company (“CPOC”), as Purchaser dated September 1, 2016 has
been duly authorized, executed and delivered by, and is a valid and binding
agreement of CPOC, enforceable in accordance with its terms, and, to the
knowledge of the Company, the Acquisition Agreement has been duly authorized,
executed and delivered by, and is a valid and binding agreement of the parties
thereto, enforceable in accordance with its terms, except as enforcement thereof
may be subject to or limited by bankruptcy, insolvency (including, without
limitation, all laws relating to fraudulent transfers), reorganizations,
moratorium or similar laws affecting enforcement of creditors’ rights generally
or by general equitable principles.



--------------------------------------------------------------------------------

4.    Further Agreements of the Company and the Guarantors. The Company and the
Guarantors jointly and severally covenant and agree with each Initial Purchaser
that:

(a)    Delivery of Copies. The Company will deliver, without charge, to the
Initial Purchasers as many copies of the Preliminary Offering Memorandum, any
other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.

(b)    Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representative reasonably objects.

(c)    Additional Written Communications. Before making, using, authorizing,
approving or referring to any Issuer Written Communication, the Company and the
Guarantors will furnish to the Representative and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
use, authorize, approve or refer to any such written communication to which the
Representative reasonably objects.

(d)    Notice to the Representative. The Company will advise the Representative
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum or the initiation or threatening of any proceeding for
that purpose; (ii) of the occurrence of any event at any time prior to the
completion of the initial offering of the Securities as a result of which any of
the Time of Sale Information, any Issuer Written Communication or the Offering
Memorandum as then amended or supplemented would include any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances existing when such Time of
Sale Information, Issuer Written Communication or the Offering Memorandum is
delivered to a purchaser, not misleading; and (iii) of the receipt by the
Company of any notice with respect to any suspension of the qualification of the
Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or suspending any such qualification of
the Securities and, if any such order is issued, will use its reasonable best
efforts to obtain as soon as possible the withdrawal thereof.



--------------------------------------------------------------------------------

(e)    Time of Sale Information. If at any time prior to the Closing Date (i)
any event shall occur or condition shall exist as a result of which any of the
Time of Sale Information as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement the Time of Sale Information to comply with law, the Company will
immediately notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Time of Sale Information (or any document to be
filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in any of the Time of Sale Information as so
amended or supplemented (including such documents to be incorporated by
reference therein) will not, in the light of the circumstances under which they
were made, be misleading or so that any of the Time of Sale Information will
comply with law.

(f)    Ongoing Compliance of the Offering Memorandum. If at any time prior to
the completion of the initial offering of the Securities (i) any event shall
occur or condition shall exist as a result of which the Offering Memorandum as
then amended or supplemented would include any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, not misleading or (ii) it is necessary
to amend or supplement the Offering Memorandum to comply with law, the Company
will immediately notify the Initial Purchasers thereof and forthwith prepare
and, subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Offering Memorandum (or any document to be
filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in the Offering Memorandum as so amended or
supplemented (including such document to be incorporated by reference therein)
will not, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, be misleading or so that the Offering
Memorandum will comply with law.

(g)    Blue Sky Compliance. The Company will qualify the Securities for offer
and sale under the securities or Blue Sky laws of such jurisdictions as the
Representative shall reasonably request and will continue such qualifications in
effect so long as required for the offering and resale of the Securities;
provided that neither the Company nor any of the Guarantors shall be required to
(i) qualify as a foreign corporation or other entity or as a dealer in
securities in any such jurisdiction where it would not otherwise be required to
so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not otherwise so subject.

(h)    Clear Market. During the period from the date hereof through and
including the date that is 30 days after the date hereof, the Company and each
of the Guarantors will not, without the prior written consent of the
Representative, offer, sell, contract to sell or otherwise dispose of any debt
securities issued or guaranteed by the Company or any of the Guarantors and
having a tenor of more than one year.



--------------------------------------------------------------------------------

(i)    Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of proceeds.”

(j)    Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and each of the Guarantors will, during any period
in which the Company is not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.

(k)    DTC. The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through DTC.

(l)    No Resales by the Company. The Company will not, and will not permit any
of its affiliates (as defined in Rule 144 under the Securities Act) to, resell
any of the Securities that have been acquired by any of them, except for
Securities purchased by the Company or any of its affiliates and resold in a
transaction registered under the Securities Act.

(m)    No Integration. Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

(n)    No General Solicitation or Directed Selling Efforts. None of the Company,
the Guarantors or any of their respective affiliates or any other person acting
on their behalf (other than the Initial Purchasers, as to which no covenant is
given) will (i) solicit offers for, or offer or sell, the Securities by means of
any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(a)(2) of the Securities Act or (ii) engage in any
directed selling efforts within the meaning of Regulation S, and all such
persons will comply with the offering restrictions requirement of Regulation S.

(o)    No Stabilization. Neither the Company nor any of the Guarantors will
take, directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

(p)    Reports. So long as the Securities are outstanding, the Company will
furnish to the Representative, as soon as they are available, copies of all
reports or other communications (financial or other) furnished to holders of the
Securities, and copies of any reports and financial statements furnished to or
filed with the Commission or any national securities exchange or automatic
quotation system; provided the Company will be deemed to have furnished such
reports and financial statements to the Representative to the extent they are
filed on the Commission’s Electronic Data Gathering, Analysis, and Retrieval
system.



--------------------------------------------------------------------------------

(q)    Record Retention. The Company will, pursuant to reasonable procedures
developed in good faith, retain copies of each Issuer Written Communication that
is not filed with the Commission in accordance with Rule 433 under the
Securities Act.

(r)    Debt Repayment. The Company and the Guarantor will, within 30 days
following the Closing Date complete the Debt Repayment.

(s)    Amendment. Prior to the Closing Date, the Company and the Guarantors
shall have entered into the Amendment consistent in all material respects with
the terms described in the Time of Sale Information and the Offering Memorandum
and the Representative shall have received conformed counterparts thereof.

5.     Certain Agreements of the Initial Purchasers. Each Initial Purchaser
hereby represents and agrees that it has not and will not use, authorize use of,
refer to, or participate in the planning for use of, any written communication
that constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) any written communication that contains either (a) no “issuer
information” (as defined in Rule 433(h)(2) under the Securities Act) or (b)
“issuer information” that was included (including through incorporation by
reference) in the Time of Sale Information or the Offering Memorandum, (iii) any
written communication listed on Annex A or prepared pursuant to Section 4(c)
(including any electronic road show) above, (iv) any written communication
prepared by such Initial Purchaser and approved by the Company and the
Representative in advance in writing or (v) any written communication relating
to or that contains the terms of the Securities and/or other information that
was included (including through incorporation by reference) in the Time of Sale
Information or the Offering Memorandum.

6.    Conditions of Initial Purchasers’ Obligations. The obligation of each
Initial Purchaser to purchase the Securities on the Closing Date as provided
herein is subject to the performance by the Company and each of the Guarantors
of their respective covenants and other obligations hereunder and to the
following additional conditions:

(a)    Representations and Warranties. The representations and warranties of the
Company and the Guarantors contained herein shall be true and correct on the
date hereof and on and as of the Closing Date; and the statements of the
Company, the Guarantors and their respective officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date.

(b)    No Downgrade. Subsequent to the earlier of (A) the Time of Sale and (B)
the execution and delivery of this Agreement, if there are any debt securities
or preferred stock of, or guaranteed by, the Company, the Guarantors or any of
their respective subsidiaries that are rated by a “nationally recognized
statistical rating organization,” as such term is defined under Section 3(a)(62)
of the Exchange Act, (i) no downgrading



--------------------------------------------------------------------------------

shall have occurred in the rating accorded any such debt securities or preferred
stock and (ii) no such organization shall have publicly announced that it has
under surveillance or review, or has changed its outlook with respect to, its
rating of any such debt securities or preferred stock (other than an
announcement with positive implications of a possible upgrading).

(c)    No Material Adverse Change. No event or condition of a type described in
Section 3(f) hereof shall have occurred or shall exist, which event or condition
is not described in each of the Time of Sale Information (excluding any
amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) and the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the Closing Date on the terms
and in the manner contemplated by this Agreement, the Time of Sale Information
and the Offering Memorandum.

(d)    Officer’s Certificate. The Representative shall have received on and as
of the Closing Date a certificate of the chief financial officer or chief
accounting officer of the Company and of each Guarantor and one additional
senior executive officer of the Company and of each Guarantor who is
satisfactory to the Representative (i) confirming that such officers have
carefully reviewed the Time of Sale Information and the Offering Memorandum and,
to the knowledge of such officers, the representations set forth in Sections
3(a) and 3(b) hereof are true and correct, (ii) confirming that the other
representations and warranties of the Company and each of the Guarantors in this
Agreement are true and correct and that the Company and each Guarantor has
complied with all agreements and satisfied all conditions on its part to be
performed or satisfied hereunder at or prior to the Closing Date, (iii)
confirming that, to the knowledge of such officers, except as described in each
of the Time of Sale Information and the Offering Memorandum, (A) there are no
legal, governmental or regulatory investigations, actions, suits or proceedings
pending to which the Company, the Guarantors or any of their respective
subsidiaries is or may be a party or to which any property of the Company, the
Guarantors or any of their respective subsidiaries is or may be the subject
which, individually or in the aggregate, if determined adversely to the Company,
the Guarantors or any of their respective subsidiaries, could reasonably be
expected to have a Material Adverse Effect; (B) no such investigations, actions,
suits or proceedings are threatened or contemplated by any governmental or
regulatory authority or threatened by others; and (C) there are no current or
pending legal, governmental or regulatory actions, suits or proceedings that
would be required to be disclosed on a registration statement on Form S-1 under
the Securities Act and that are not so described in each of the Time of Sale
Information and the Offering Memorandum, and (iv) to the effect set forth in
paragraphs (b) and (c) above.

(e)    Accountant’s Comfort Letters. On the date of this Agreement and on the
Closing Date, each of Ernst & Young LLP, Grant Thornton LLP and Weaver and
Tidwell, L.L.P. shall have furnished to the Representative, at the request of
the Company, letters, dated the respective dates of delivery thereof and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, containing statements and information of the
type customarily included in accountants’



--------------------------------------------------------------------------------

“comfort letters” to Initial Purchasers with respect to the financial statements
and certain financial information contained or incorporated by reference in each
of the Time of Sale Information and the Offering Memorandum; provided, that the
letter delivered on the Closing Date shall use a “cut-off” date no more than
three business days prior to the Closing Date.

(f)    Engineer’s Comfort Letter. On the date of this Agreement and on the
Closing Date, each of DeGolyer and MacNaughton, and Huddleston & Co., Inc. shall
have furnished to the Representative, at the request of the Company, letters,
dated the respective dates of delivery thereof and addressed to the Initial
Purchasers (i) confirming that it is an independent petroleum engineering firm,
(ii) confirming, as of such date, its estimates contained in the reserve
reports, as of its date, with respect to: (A) the estimated quantities of the
Company’s proved net reserves, (B) the future net revenues from those reserves,
(C) their present value as set forth in the Time of Sale Information and the
Offering Memorandum and (D) such related matters as the Representative shall
reasonably request.

(g)    Chief Financial Officer’s Certificate. On the date of this Agreement and
on the Closing Date, the Representative shall have received from the chief
financial officer of the Company a certificate, dated as of the date of this
Agreement and the Closing Time, respectively, in the form attached as Exhibit B
hereto, relating to the accuracy of certain financial information contained in
each of the Time of Sale Information and the Offering Memorandum.

(h)    Opinion and 10b-5 Statement of Counsel for the Company. Haynes and Boone,
LLP, counsel for the Company, shall have furnished to the Representative, at the
request of the Company, its written opinion and 10b-5 statement, dated the
Closing Date and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representative, to the effect set forth in Annex
D hereto.

(i)    Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representative shall have received on and as of the Closing Date an opinion and
10b-5 statement of Davis Polk & Wardwell LLP, counsel for the Initial
Purchasers, with respect to such matters as the Representative may reasonably
request, and such counsel shall have received such documents and information as
they may reasonably request to enable them to pass upon such matters.

(j)    No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date prevent the issuance or sale of the Securities; and no
injunction or order of any federal, state or foreign court shall have been
issued that would, as of the Closing Date prevent the issuance or sale of the
Securities.

(k)    Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company, the
Guarantors and their respective subsidiaries in their respective jurisdictions
of organization and their



--------------------------------------------------------------------------------

good standing as foreign entities in such other jurisdictions as the
Representative may reasonably request, in each case in writing or any standard
form of telecommunication from the appropriate governmental authorities of such
jurisdictions.

(l)    Registration Rights Agreement. The Initial Purchasers shall have received
a counterpart of the Registration Rights Agreement that shall have been executed
and delivered by a duly authorized officer of the Company and each of the
Guarantors.

(m)    DTC. The Securities shall be eligible for clearance and settlement
through DTC.

(n)    Indenture and Securities. The Indenture shall have been duly executed and
delivered by a duly authorized officer of the Company, each of the Guarantors,
and the Trustee, and the Securities shall have been duly executed and delivered
by a duly authorized officer of the Company and duly authenticated by the
Trustee.

(o)    Amendment. On or prior to the Closing Date the Amendment shall have been
entered into by the parties thereto in form reasonably satisfactory to the
Representative and the Initial Purchasers shall have received an executed copy
thereof.

(p)    Additional Documents. On or prior to the Closing Date, the Company and
the Guarantors shall have furnished to the Representative such further
certificates and documents as the Representative may reasonably request.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

7.    Indemnification and Contribution.

(a)    Indemnification of the Initial Purchasers. The Company and each of the
Guarantors jointly and severally agree to indemnify and hold harmless each
Initial Purchaser, their affiliates, directors and officers and each person, if
any, who controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation,
reasonable legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, (i) any
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, any of the other Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum (or any amendment or
supplement thereto), or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such



--------------------------------------------------------------------------------

Initial Purchaser through the Representative expressly for use therein, it being
understood and agreed that the only such information furnished by any Initial
Purchaser consists of the information described as such in subsection (b) below.

(b)    Indemnification of the Company and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company,
each of the Guarantors, each of their respective directors and officers and each
person, if any, who controls the Company or any of the Guarantors within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity set forth in paragraph (a) above, but only with
respect to any losses, claims, damages or liabilities that arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to such Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum (or any amendment or supplement
thereto), it being understood and agreed upon that the only such information
furnished by any Initial Purchaser consists of the following information in the
Preliminary Offering Memorandum and the Offering Memorandum: the second and
third sentence of the seventh paragraph and the first sentence of the ninth
paragraph.

(c)    Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person in such proceeding and
shall pay the fees and expenses of such counsel related to such proceeding, as
incurred. In any such proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless (i)) the Indemnifying Person and
the Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would



--------------------------------------------------------------------------------

be inappropriate due to actual or potential differing interest between them. It
is understood and agreed that the Indemnifying Person shall not, in connection
with any proceeding or related proceedings in the same jurisdiction, be liable
for the fees and expenses of more than one separate firm (in addition to any
local counsel) for all Indemnified Persons, and that all such fees and expenses
shall be paid or reimbursed as they are incurred. Any such separate firm for any
Initial Purchaser, its affiliates, directors and officers and any control
persons of such Initial Purchaser shall be designated in writing by the
Representative and any such separate firm for the Company, the Guarantors, their
respective directors and officers and any control persons of the Company and the
Guarantors shall be designated in writing by the Company. The Indemnifying
Person shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the Indemnifying Person agrees to indemnify each
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an Indemnified Person shall have requested that an Indemnifying Person reimburse
the Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (x) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

(d)    Contribution. If the indemnification provided for in paragraphs (a) or
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors, on the one hand, and the
Initial Purchasers on the other, from the offering of the Securities or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Company and the
Guarantors, on the one hand, and the Initial Purchasers on the other, in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchasers on the other, shall be
deemed to be in the same respective proportions as the net proceeds (before
deducting expenses) received by the Company from the sale of the Securities and
the total discounts and commissions



--------------------------------------------------------------------------------

received by the Initial Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate offering price of the Securities. The relative
fault of the Company and the Guarantors, on the one hand, and the Initial
Purchasers on the other, shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or any Guarantor or by the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

(e)    Limitation on Liability. The Company, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to paragraph (d) above were determined by pro rata allocation (even if
the Initial Purchasers were treated as one entity for such purpose) or by any
other method of allocation that does not take account of the equitable
considerations referred to in paragraph (d) above. The amount paid or payable by
an Indemnified Person as a result of the losses, claims, damages and liabilities
referred to in paragraph (d) above shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses incurred by such
Indemnified Person in connection with any such action or claim. Notwithstanding
the provisions of paragraphs (d) and (e), in no event shall an Initial Purchaser
be required to contribute any amount in excess of the amount by which the total
discounts and commissions received by such Initial Purchaser with respect to the
offering of the Securities exceeds the amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to paragraphs (d) and (e) are several in proportion to their respective
purchase obligations hereunder and not joint.

(f)    Non-Exclusive Remedies. The remedies provided for in this Section 7
paragraphs (a) through (e) are not exclusive and shall not limit any rights or
remedies which may otherwise be available to any Indemnified Person at law or in
equity.

8.    Effectiveness of Agreement. This Agreement shall become effective upon the
execution and delivery hereof by the parties hereto.

9.    Termination. This Agreement may be terminated in the absolute discretion
of the Representative, by notice to the Company, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (a) trading
generally shall have been suspended or materially limited on or by any of the
New York Stock Exchange or The Nasdaq Stock Market; (b) trading of any
securities issued or guaranteed by the Company or any of the Guarantors shall
have been suspended on any exchange or in any over-the-counter market; (c) a
general moratorium on commercial banking activities shall have been declared by
federal or New York State authorities; or (d) there shall have occurred any
outbreak or escalation of hostilities or any change in financial markets or any
calamity or crisis, either within or outside the United States, that, in the
judgment of the Representative, is material and adverse and makes it
impracticable or inadvisable to



--------------------------------------------------------------------------------

proceed with the offering, sale or delivery of the Securities on the terms and
in the manner contemplated by this Agreement, the Time of Sale Information and
the Offering Memorandum.

10.    Defaulting Initial Purchaser.

(a)    If, on the Closing Date, any Initial Purchaser defaults on its obligation
to purchase the Securities that it has agreed to purchase hereunder on such
date, the non-defaulting Initial Purchasers may in their discretion arrange for
the purchase of such Securities by other persons satisfactory to the Company on
the terms contained in this Agreement. If, within 36 hours after any such
default by any Initial Purchaser, the non-defaulting Initial Purchasers do not
arrange for the purchase of such Securities, then the Company shall be entitled
to a further period of 36 hours within which to procure other persons
satisfactory to the non-defaulting Initial Purchasers to purchase such
Securities on such terms. If other persons become obligated or agree to purchase
the Securities of a defaulting Initial Purchaser, either the non-defaulting
Initial Purchasers or the Company may postpone the Closing Date for up to five
full business days in order to effect any changes that in the opinion of counsel
for the Company or counsel for the Representative may be necessary in the Time
of Sale Information, the Offering Memorandum or in any other document or
arrangement, and the Company agrees to promptly prepare any amendment or
supplement to the Time of Sale Information or the Offering Memorandum that
effects any such changes. As used in this Agreement, the term “Initial
Purchaser” includes, for all purposes of this Agreement unless the context
otherwise requires, any person not listed in Schedule 1 hereto that, pursuant to
this Section 10, purchases Securities that a defaulting Initial Purchaser agreed
but failed to purchase.

(b)    If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased on the Closing Date does not exceed one-eleventh of the aggregate
principal amount of all the Securities to be purchased on such date, then the
Company shall have the right to require each non-defaulting Initial Purchaser to
purchase the principal amount of Securities that such Initial Purchaser agreed
to purchase hereunder on such date plus such Initial Purchaser’s pro rata share
(based on the principal amount of Securities that such Initial Purchaser agreed
to purchase hereunder on such date) of the Securities of such defaulting Initial
Purchaser or Initial Purchasers for which such arrangements have not been made.

(c)    If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased on the Closing Date exceeds one-eleventh of the aggregate principal
amount of all the Securities to be purchased on such date, or if the Company
shall not exercise the right described in paragraph (b) above, then this
Agreement shall terminate without liability on the part of the non-defaulting
Initial Purchasers. Any termination of this Agreement pursuant to this Section
10 shall be without liability on the part of the Company or the Guarantors,
except that the Company



--------------------------------------------------------------------------------

and each of the Guarantors will continue to be liable for the payment of
expenses as set forth in Section 11 hereof and except that the provisions of
Section 7 hereof shall not terminate and shall remain in effect.

(d)    Nothing contained herein shall relieve a defaulting Initial Purchaser of
any liability it may have to the Company, the Guarantors or any non-defaulting
Initial Purchaser for damages caused by its default.

11.    Payment of Expenses. 

(a)    Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company and each of the
Guarantors jointly and severally agree to pay or cause to be paid all costs and
expenses incident to the performance of their respective obligations hereunder,
including without limitation, (i) the costs incident to the authorization,
issuance, sale, preparation and delivery of the Securities and any taxes payable
in that connection; (ii) the costs incident to the preparation and printing of
the Preliminary Offering Memorandum, any other Time of Sale Information, any
Issuer Written Communication and the Offering Memorandum (including any
amendment or supplement thereto) and the distribution thereof; (iii) the costs
of reproducing and distributing each of the Transaction Documents; (iv) the fees
and expenses of the Company’s and the Guarantors’ counsel and independent
accountants; (v) the fees and expenses incurred in connection with the
registration or qualification and determination of eligibility for investment of
the Securities under the laws of such jurisdictions as the Representative may
designate and the preparation, printing and distribution of a Blue Sky
Memorandum (including the related fees and expenses of counsel for the Initial
Purchasers); (vi) any fees charged by rating agencies for rating the Securities;
(vii) the fees and expenses of the Trustee and any paying agent (including
related fees and expenses of any counsel to such parties); (viii) all expenses
and application fees incurred in connection with the approval of the Securities
for book-entry transfer by DTC; (ix) all expenses incurred by the Company in
connection with any “road show” presentation to potential investors.

(b)    If (i) this Agreement is terminated pursuant to Section 9, (ii) the
Company for any reason fails to tender the Securities for delivery to the
Initial Purchasers or (iii) the Initial Purchasers decline to purchase the
Securities for any reason permitted under this Agreement, the Company and each
of the Guarantors jointly and severally agrees to reimburse the Initial
Purchasers for all out-of-pocket costs and expenses (including the reasonable
fees and expenses of their counsel) reasonably incurred by the Initial
Purchasers in connection with this Agreement and the offering contemplated
hereby.

12.    Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to in Section 7 hereof. Nothing in this Agreement is intended or shall be
construed to give any other person any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein. No
purchaser of Securities from any Initial Purchaser shall be deemed to be a
successor merely by reason of such purchase.



--------------------------------------------------------------------------------

13.    Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Company, the Guarantors or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Company, the Guarantors or the Initial Purchasers.

14.     Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “subsidiary” has the meaning set forth in Rule 405 under
the Securities Act; (d) the term “Exchange Act” means the Securities Exchange
Act of 1934, as amended; (e) the term “written communication” has the meaning
set forth in Rule 405 under the Securities Act; and (f) the term “significant
subsidiary” has the meaning set forth in Rule 1-02 of Regulation S-X under the
Exchange Act.

15.    Compliance with USA Patriot Act. In accordance with the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Company and
the Guarantors, which information may include the name and address of their
respective clients, as well as other information that will allow the Initial
Purchasers to properly identify their respective clients.

16.    Miscellaneous.

(a)    Authority of the Representative. Any action by the Initial Purchasers
hereunder may be taken by J.P. Morgan Securities LLC on behalf of the Initial
Purchasers, and any such action taken by J.P. Morgan Securities LLC shall be
binding upon the Initial Purchasers.

(b)    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative to c/o J.P. Morgan Securities
LLC, 383 Madison Avenue, New York, New York, 10179 (fax: 212-270-1063),
Attention: Jack Smith. Notices to the Company and the Guarantors shall be given
to them at Callon Petroleum Company, 200 North Canal St., Natchez, Mississippi
39120; Attention: Joseph C. Gatto, Jr.

(c)    Governing Law. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed in such state.



--------------------------------------------------------------------------------

(d)    Submission to Jurisdiction. The Company and each of the Guarantors hereby
submit to the exclusive jurisdiction of the U.S. federal and New York state
courts in the Borough of Manhattan in The City of New York in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. The Company and each of the Guarantors waive any objection
which it may now or hereafter have to the laying of venue of any such suit or
proceeding in such courts. Each of the Company and each of the Guarantors agrees
that final judgment in any such suit, action or proceeding brought in such court
shall be conclusive and binding upon the Company and each Guarantor, as
applicable, and may be enforced in any court to the jurisdiction of which
Company and each Guarantor, as applicable, is subject by a suit upon such
judgment.

(e)    Waiver of Jury Trial. Each of the parties hereto hereby waives any right
to trial by jury in any suit or proceeding arising out of or relating to this
Agreement.

(f)    Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(g)    Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(h)    Headings. The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, CALLON PETROLEUM COMPANY By:  

/s/ Joseph C. Gatto Jr.

  Name: Joseph C. Gatto Jr.   Title:   President, Chief Financial Officer and
Treasurer CALLON PETROLEUM OPERATING COMPANY By:  

/s/ Joseph C. Gatto Jr.

  Name: Joseph C. Gatto Jr.   Title:   President, Chief Financial Officer and
Treasurer

Accepted: As of the date first written above

 

J.P. MORGAN SECURITIES LLC By:  

/s/ Jack Smith

 

Authorized Signatory

For itself and on behalf of the several Initial Purchasers listed in Schedule 1
hereto.

 

[Signature page to Purchase Agreement]



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchaser

   Principal Amount
of Securities  

J.P. Morgan Securities LLC

   $ 144,330,000   

Credit Suisse Securities (USA) LLC

   $ 72,165,000   

Citigroup Global Markets Inc.

   $ 39,176,000   

RBC Capital Markets, LLC

   $ 39,176,000   

Capital One Securities, Inc.

   $ 24,743,000   

Barclays Capital Inc.

   $ 11,340,000   

KeyBanc Capital Markets Inc.

   $ 11,340,000   

Regions Securities LLC

   $ 11,340,000   

Scotia Capital (USA) Inc.

   $ 11,340,000   

Seaport Global Securities LLC

   $ 11,340,000   

SunTrust Robinson Humphrey, Inc.

   $ 11,340,000   

BOK Financial Securities, Inc.

   $ 6,185,000   

IBERIA Capital Partners L.L.C.

   $ 6,185,000      

 

 

 

Total

   $ 400,000,000      

 

 

 

 

Schedule 1-1



--------------------------------------------------------------------------------

Schedule 2

Significant Subsidiaries

Callon Petroleum Operating Company

 

Schedule 2-1



--------------------------------------------------------------------------------

Annex A

Additional Time of Sale Information

1.    Term sheet containing the terms of the Securities, substantially in the
form of Annex B.

 

Annex A-1



--------------------------------------------------------------------------------

Annex B

Callon Petroleum Company

$400,000,000 6.125% Senior Notes due 2024

September 15, 2016

The information in this pricing term sheet supplements the Preliminary Offering
Memorandum of Callon Petroleum Company (the “Company”) dated September 12, 2016
(the “Preliminary Offering Memorandum”) and updates and supersedes the
information in the Preliminary Offering Memorandum to the extent it is
inconsistent with the information in the Preliminary Offering Memorandum. Terms
used and not defined herein have the meanings assigned in the Preliminary
Offering Memorandum.

 

Issuer    Callon Petroleum Company Title of Securities    6.125% Senior Notes
due 2024 (the “Notes”) Aggregate Principal Amount    $400,000,000 Distribution
   144A/Regulation S with Registration Rights Maturity Date    October 1, 2024
Issue Price    100.000% Coupon    6.125% Yield to Maturity    6.125% Benchmark
Treasury    UST 2.375% due August 15, 2024 Spread to Benchmark Treasury    453
basis points Interest Payment Dates    April 1 and October 1 of each year,
beginning on April 1, 2017 Ratings*    B3 (Moody’s) / B+ (S&P) Trade Date   
September 15, 2016 Settlement Date    October 3, 2016 (T+12) Make-Whole
Redemption    Make-whole redemption at Treasury Rate + 50 basis points prior to
October 1, 2019 Optional Redemption    On or after October 1, 2019 at the
following redemption prices (expressed as a percentage of principal amount),
plus accrued and unpaid interest, if any, on the Notes redeemed during the
twelve-month period indicated beginning on October 1 of the years indicated
below:     

Year

   Price    2019    104.594%    2020    103.063%    2021    101.531%    2022 and
thereafter    100.000%

 

Annex B-1



--------------------------------------------------------------------------------

Equity Clawback

   Up to 35% at 106.125% prior to October 1, 2019

Change of Control

   101% plus accrued and unpaid interest

Joint Book-Running Managers

  

J.P. Morgan Securities LLC

Credit Suisse Securities (USA) LLC

Citigroup Global Markets Inc.

RBC Capital Markets, LLC

Capital One Securities, Inc.

Co-Managers

  

Barclays Capital Inc.

KeyBanc Capital Markets Inc.

Regions Securities LLC

Scotia Capital (USA) Inc.

Seaport Global Securities LLC

SunTrust Robinson Humphrey, Inc.

BOK Financial Securities, Inc.

IBERIA Capital Partners L.L.C.

CUSIP Numbers

  

Rule 144A: 13123X AR3

Regulation S: U1303X AC0

ISIN Numbers

  

Rule 144A: US13123XAR35

Regulation S: USU1303XAC03

Denominations

   Minimum denominations of $2,000 and integral multiples of $1,000 in excess
thereof

 

 

 

* Note: A securities rating is not a recommendation to buy, sell or hold
securities and may be subject to revision or withdrawal at any time

We expect that delivery of the notes will be made against payment therefor on or
about the closing date specified on the cover page of this offering memorandum,
which will be the twelfth business day following the date of this offering
memorandum (such settlement being referred to as “T+12”). Under Rule 15c6-1
under the Exchange Act, trades in the secondary market are required to settle in
three business days, unless the parties to any such trade expressly agree
otherwise. Accordingly, purchasers who wish to trade notes on the date of
pricing or the next succeeding seven business days will be required, by virtue
of the fact that the notes initially settle in T+12, to specify an alternate
settlement arrangement at the time of any such trade to prevent a failed
settlement. Purchasers of the notes who wish to trade the notes on the date of
pricing or the next succeeding twelfth business days should consult their
advisors.

This material is strictly confidential and has been prepared by the Issuer
solely for use in connection with the proposed offering of the securities
described in the Preliminary Offering Memorandum. This material is personal to
each offeree and does not constitute an offer to any other person or the public
generally to subscribe for or otherwise acquire the securities. Please refer to
the Preliminary Offering Memorandum for a complete description.

The securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and are being offered only to (1) “qualified
institutional buyers” as defined in Rule 144A under the Securities Act and (2)
outside the United States to non-U.S. persons in compliance with Regulation S
under the Securities Act, and this communication is only being distributed to
such persons.

 

Annex B-2



--------------------------------------------------------------------------------

This communication is not an offer to sell the securities and it is not a
solicitation of an offer to buy the securities in any jurisdiction to any person
to whom it is unlawful to make such offer or solicitation in such jurisdiction.

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.

 

Annex B-3



--------------------------------------------------------------------------------

Annex C

Restrictions on Offers and Sales Outside the United States

In connection with offers and sales of Securities outside the United States:

(a)    Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

(b)    Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that:

(i)    Such Initial Purchaser has offered and sold the Securities, and will
offer and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S
under the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.

(ii)    None of such Initial Purchaser or any of its affiliates or any other
person acting on its or their behalf has engaged or will engage in any directed
selling efforts with respect to the Securities, and all such persons have
complied and will comply with the offering restrictions requirement of
Regulation S.

(iii)    At or prior to the confirmation of sale of any Securities sold in
reliance on Regulation S, such Initial Purchaser will have sent to each
distributor, dealer or other person receiving a selling concession, fee or other
remuneration that purchases Securities from it during the distribution
compliance period a confirmation or notice to substantially the following
effect:

The Securities covered hereby have not been registered under the U.S. Securities
Act of 1933, as amended (the “Securities Act”), and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering of the Securities and the
date of original issuance of the Securities, except in accordance with
Regulation S or Rule 144A or any other available exemption from registration
under the Securities Act. Terms used above have the meanings given to them by
Regulation S.



--------------------------------------------------------------------------------

(iv)    Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Company.

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.